                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

QUINN BASS, et al.,                            )
                                               )
                 Plaintiffs,                   )
                                               )
        v.                                     )               Case No. 4:19-CV-00282-RK
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                 Defendant.                    )

                          STIPULATED CONFIDENTIALITY ORDER

        THIS MATTER having come before the Court upon the agreement and stipulation of

the parties as set forth herein, and the Court finding good cause,

IT HEREBY IS ORDERED, ADJUDGED AND DECREED as follows:

        It is the agreement of the undersigned parties that certain documents and information

should be exchanged that might otherwise be considered confidential. This Order does not waive

or abrogate any applicable privilege (e.g., attorney-client privilege, work product protection, state

secret privilege, deliberative process privilege, etc.); stated differently, a party may not argue that

another party’s privileged information should be produced because it can be designated under this

Order. Though the parties may dispute the confidential status of certain documents, the parties

agree to keep the following documents and information confidential for the purposes of this

litigation:

        1.       The contract, including any and all amendments or modifications, for the

production of small caliber rifle ammunition for the United States Armed Forces and the operation,

maintenance, and modernization of Lake City Ammunition Plant (“Lake City”) located at 25201

E. State Route 78, Independence, MO 64056 (the “Production Contract”);




              Case 4:19-cv-00282-RK Document 19 Filed 08/14/19 Page 1 of 4
       2.      The contract, including any and all amendments or modifications, for additional

services on Lake City, such as maintenance of Army Family housing residing on Lake City

(the “Facilities Contract”);

       3.      Documents, correspondence, or other information protected from disclosure and

dissemination by the Trade Secrets Act (18 U.S.C. § 1905); and

       4.      Documents, correspondence, or other information that, if disclosed or

disseminated, may harm the nation’s defense capabilities or expose military matters which, in the

interest of national security, should not be divulged.

IT IS THEREFORE ORDERED:

       1.      This Order governs the use, production, dissemination, and/or disclosure of any

evidence of the Production Contract, the Facilities Contract, information related to national

security, and information protected by the Trade Secrets Act (18 U.S.C. § 1905).

       2.      All “Confidential Material” may be marked as such by the producing party, or

alternatively, marked by placing a cover sheet on the front of the produced material with the

“CONFIDENTIAL,” typed, written, or printed on such cover sheet or the designation of

“confidential” in an email attachment. The identification of “Confidential Material” in either of

these fashions shall mean that all materials or information or testimony produced with such mark,

cover letter, or cover sheet shall be “Confidential Material.”

       3.      Any materials or information or testimony designated “Confidential Material” shall

be disclosed only to the party’s attorney (including staff, employees, or independent contractors),

parties, any deponent, any witness to the extent such disclosure is necessary to the witness’s

deposition or trial testimony, the Court and related staff, other persons by written agreement of the

parties, or outside experts and consultants employed by the Plaintiffs and the Defendant’s



                                                  2

            Case 4:19-cv-00282-RK Document 19 Filed 08/14/19 Page 2 of 4
undersigned attorneys as needed to prosecute or defend this action. All such persons shall use

such “Confidential Material” only for the prosecution and defense of this action and for no other

purposes.

       4.      Upon request of any party at a deposition of any witness, a copy of this Order can

be shown to witness, who may be asked to sign this Order (but who are not compelled to do so).

Upon request of any party, certain pages of deposition transcripts can be deemed “confidential.”

If a party wishes to designate a portion of deposition testimony and/or exhibits

CONFIDENTIAL, said party must notify the other parties in writing within thirty (30) days

of the conclusion of the deposition.

       5.      A party may, at any time after production of material designated as

confidential under this Order, object to such designation by notifying the other party in

writing of the basis of that objection and specifying the designated material to which the

objection is made. The parties shall, within twenty (20) days of service of the written

objections, confer concerning the objection. If the objection is not resolved, counsel for the

party contesting asserting confidentiality shall, within fifteen (15) days of the conference,

file and serve a motion to resolve the dispute over the designation of the material. Once a

motion is filed by a party, the party asserting confidentiality shall bear the burden of

persuasion as to the confidentiality designation challenged. If no such motion is filed within

the stated time period, the material will remain subject to the protection of this Order. If a

motion is filed, information subject to dispute shall, until further order of the Court, be

treated consistently with its designation. The parties may, at any time, stipulate that a

document is not confidential.




                                                3

            Case 4:19-cv-00282-RK Document 19 Filed 08/14/19 Page 3 of 4
       6.      In the event deposition testimony or any exhibits or documents will be used in

summary judgment motions, or as exhibits in any motion, “Confidential Material” may be sealed

if the Court so orders, or provided to Chambers separately identified by stipulation of the parties,

or the parties may obtain a procedure in advance of filing such motions that keeps “Confidential

Material” from being filed with the Clerk of this Court in the public record.

       7.      Nothing in this Order, and no actions taken pursuant to this Order, shall prejudice

the right of any party to contest the alleged relevance, admissibility, or discoverability of

documents sought or subject to this Order.

       8.      Nothing in this Order prohibits any party from seeking and obtaining, upon

appropriate showing, relief from this Order for specific types of documents, or additional

protection with respect to the confidentiality of specific discovery material, or from providing

stipulated exceptions to this Order.

       9.      At the conclusion of the instant litigation, any materials that have been designated

as “Confidential Materials” are to be either shredded or returned to the producing parties.



Dated: August 14, 2019.                               s/ Roseann A. Ketchmark
                                                     ROSEANN A. KETCHMARK, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 4

            Case 4:19-cv-00282-RK Document 19 Filed 08/14/19 Page 4 of 4
